DETAILED ACTION
This Office Action is in response to Applicants Application filed on January 30, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: the status of the continuation application in the Cross-Reference to Related Applications in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,555,035. Although the claims at issue are not identical, they are not patentably distinct from each other because of similar claim language between the two applications.
.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ratner et al (hereinafter, “Ratner”, U.S. Pub. No. 2012/0250755).
As per claims 1, 9 and 17, Ratner discloses a method, comprising: 
receiving a request to generate a video of a specified resolution based on a plurality of plurality of images (paragraphs 0027-0029; Ratner discloses receiving a request for a video file based on a resolution); 
generating, via a file engine, a plurality of transfer units comprising the plurality of images, wherein each of the plurality of transfer units has a size based on the specified resolution (paragraphs 0028-0029; Ratner discloses producing multiple video files by the video encoding system based metadata information which includes the format of the files and at least one of (i) a count of the plurality of images or (ii) a size of the plurality of images (paragraph 0039; Ratner disclose the size of the video files); and 
assigning, via the file engine, the plurality of transfer units for parallel processing by a plurality of image processing applications (paragraph 0048; Ratner discloses partitioning video files by a number of worker computing systems). 
As per claims 2, 10 and 18, Ratner discloses wherein the size of each of the plurality of transfer units is further based on one or more input parameters selected from:
available system resources of a parallel processing environment;
available network bandwidth of a network coupled to the parallel processing environment; or 
one or more of a plurality of rules (paragraph 0030).
As per claims 3 and 11, Ratner discloses:
wherein each of the plurality of transfer units comprised a respective subset of the plurality of images (paragraph 0039). 
As per claims 4, 12 and 19, Ratner discloses:
wherein assigning the plurality of transfer units for parallel processing by the plurality of image processing applications comprises scheduling, via the file engine, the plurality of transfer units for parallel processing in a parallel processing environment comprising at lest one of a plurality of compute cores or a plurality of compute nodes (paragraph 0048). 
As per claims 5 and 13, Ratner further discloses:
transmitting, via a network, the plurality of transfer units to the parallel processing environment for generation of the video (paragraph 0027 and 0048).
As per claims 6, 14 and 20, Ratner further discloses:
monitoring a use of the system resources of the parallel processing environment and a use of the bandwidth of the parallel processing environment while the plurality of image applications process the plurality of transfer units (paragraphs 0041-0044); and 
in response to determining that at least one of the use of the system resources of the parallel processing environment or the use of the bandwidth of the parallel processing environment exceeds a threshold, modifying the assignment of the plurality of transfer units (paragraphs 0041-0044). 
7 and 15, Ratner discloses:
wherein the plurality of image processing applications execute on the at least one of the plurality of compute cores or the plurality of compute nodes (paragraph 0048). 
As per claims 8 and 16, Ratner further discloses:
processing, by the plurality of image processing applications, the plurality of transfer units to generate the video of the specified resolution (paragraphs 0028 and 0029); and 
storing the video at a location on the storage device specified in the request (paragraph 0039). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
March 11, 2021